UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


OBED ROBERTO AZUCENA-MANCIA                    §
                                               §
versus                                         §   CIVIL ACTION NO. 4:17-CV-836
                                               §   CRIMINAL ACTION NO. 4:15CR00151-001
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Obed

Roberto Azucena-Mancia’s Motion to Vacate, Set Aside or Correct Sentence by a Person in

Federal Custody (#1) pursuant to 28 U.S.C. § 2255 should be dismissed. The Report and

Recommendation of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and no

objections thereto having been timely filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions

of the Court.

         It is accordingly ORDERED that Obed Roberto Azucena-Mancia’s Motion to Vacate, Set

Aside or Correct Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is

DISMISSED without prejudice. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern

District of Texas. All motions by either party not previously ruled upon are DENIED.
         .
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
